Title: James Madison to William Crawford, 23 December 1826
From: Madison, James
To: Crawford, William


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                Decr. 23.
                            
                        
                        On my return from a visit to our University I recd your letter of the 10th. If I commend your zeal on a
                            subject you deem both just & important, I must regret that you ascribe to my opinion on it, an influence wch
                            experience does not warrant; and that you cast your eye on one only of the grounds on which I declined an interposition.
                            The other, my advanced stage of life, and the appropriation of its remnant to other objects, formed the stronger plea; and
                            every day admonishes me of its increasing validity. A naked opinion could claim no attention, and an analytic and
                            argumentative one, if less unworthy of it, would require more thought & time than I could spare for the task.
                            Should this explanation be unsatisfactory to your youthful ardour & vigour, I hope your days will be prolonged to
                            a date, when you will be sure to do justice to it.
                        I beg you to be assured that this frankness is in perfect consistency with the favorable sentiments and
                            friendly wishes, of which I offer you a repeated expression
                        
                            
                                J M
                            
                        
                    